NOTE: This corrected NOA is being issued to correct the dependency of claim 33.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The amendment filed on 04/05/2022 has been entered. Claims 17 and 21-22 have been amended and claim 18 has been canceled. Elected specie claim 27 is now allowable in view of Applicant’s amendment to claim 17 and arguments and thus withdrawn claims 28-31 (with nonelected species) have been rejoined. Accordingly, claims 17, 19, 21-22 and 25-34 are under examination.


Withdrawn Rejections
	Applicant’s amendment of claims 17, 19 and 21-22 and arguments with respect to Shibata (Patent application publication number US2003/0060669A1) have been considered and were found persuasive (see reasons for allowance set forth below). Thus the 103 rejections of the record have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	IN THE CLAIMS
	Claim 33, line 1 – the number “24” has been replaced by - - 17 - -.
Authorization for this examiner’s amendment was given in an interview with Allyn Elliott on 06/27/2022.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art references have been made of record in the Office action 01/07/2022.
Claims 17, 19 and 21-22 have been amended to recite “wherein the rate of corrosion of the material M2 measured according to ASTM D 2328-65 T, is less than 1 mm/year”. Applicant presents the following persuasive arguments in the remarks 04/05/2022 in view of the aforementioned amendment.  Applicant argues that even though MAT21 in Shibata shows a rate of corrosion of less than 1 mm/year (Table 1), the test in Table 1 does not include fluorination process conducted in the presence of chromium-based catalyst as instantly claimed and that the reference uses different catalyst, SbCl5. Applicant thus argues that corrosion resistance data obtained in different reaction scenario (catalyst) are not comparable to a skilled artisan and that the combination of references that include the Shibata reference does not render the instantly claimed invention obvious . 
In view of the foregoing, the instantly claimed process for modifying fluorine distribution in a hydrocarbon compound is deemed novel and unobvious over the prior art references set forth in the Office action 01/07/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 17, 19, 21-22 and 25-34 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622